Title: To James Madison from Robert R. Livingston, 30 May 1801
From: Livingston, Robert R.
To: Madison, James


Dear SirWashington 30h. May 1801
Next to the pleasure of paying my respects to the President, & seeing my friends, my object in Visiting this place was to receive your instructions, & any information you may think it proper to afford me on the subject of my mission, as well as to assertain the time & manner of my departure, that I may make my domestic arrangments accord with them. I will do myself the honor to wait upon you at any time that you will be pleased to appoint for this purpose. I have the honor to be Dr Sir with the highest respect Your Most Obt hum: Servt
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8). Docketed by Wagner.


